Petn of Michael Crawford March 26th 1742
The Court being Opened, The Petition of Michael Crawford was read and Allowed And the Court Appointed Cap* Joseph Jacob Merch* and Leonard Cozzens Tailer both of Newport to View the Goods etc mentioned in sa petition and to put a just Estimate upon the same and make their Report to the Court on Wednesday next being the 31s* Inst* and sa Joseph Jacob and Leonard Cozzens was engaged to make a true report of their doings thereon And then the Court was Adjourned to Wednesday the 31st Ins* at 3 aClock P: M
*150Petition of Michael Crawford March 31st 1742.
The Court being opened According to Adjournm* The Appraisers not being ready with their return the Court was Adjourned to Saturday the 3a of April next at 3 a Clock P. M
Petition of Michael Crawford Ap1 3a 1742.
The Court being Opened according to Adjournm* and the Appraisers not yet being ready with their return the Court was Adjourned to Monday the 5*11 Ins* at 3 a Clock P: M
Petition of Michael Crawford [April] 5*11
The Court being Opened According to Adjournm* His Honr the Judge received into Court the return of the Appraisers of the Goods mentioned in sa Petition to be Damnified.